MEMORANDUM **
Richard E. Buckley, an attorney formerly employed by the Social Security Administration (the “agency”), appeals pro se the district court’s summary judgment dismissing his action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 et seq. We have jurisdiction pursuant to 28 U.S.C. § 1291. In a FOIA case decided on summary judgment, “we first determine whether the district judge had an adequate factual basis for decision, and if not, remand. If there was an adequate factual basis, we will overturn the district court’s fact findings underlying its decision only for clear error. We review de novo whether a FOIA exemption applies to particular material.” Fiduccia v. U.S. Dep’t of Justice, 185 F.3d 1035, 1040 (9th Cir.1999). We affirm.
The district court did not err in concluding that the agency had demonstrated that the records Buckley sought were exempt from disclosure. See Hunt v. FBI, 972 F.2d 286, 288-90 (9th Cir.1992) (describing application of “invasion of privacy” exemptions under 5 U.S.C. §§ 552(b)(6) and (7)(C)). The affidavit the agency provided established the privacy interest at stake, and Buckley failed to demonstrate a countervailing public interest. See id.
Because we conclude the agency established a basis for nondisclosure, we also conclude the district court did not abuse its discretion by not ruling on the discovery motions Buckley filed during the pendency of the summary judgment motion. See Citizens Comm’n on Human Rights v. Food and Drug Admin., 45 F.3d 1325, 1329 (9th Cir.1995).
Buckley’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.